IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               March 14, 2008
                               No. 07-10635
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

LAKEITH AMIR-SHARIF

                                         Plaintiff-Appellant

v.

Sheriff Deputy GONZALEZ; Sheriff LUPE VALDEZ; DALLAS COUNTY
SHERIFF'S DEPARTMENT; DALLAS COUNTY, TEXAS; Chief Deputy DANNY
DOWNS; LESLIE SWEET, Dallas County Sheriff's Department Legal Advisor;
ALLEN CLEMSON, Dallas County Commissioner's Court Administrator; JIM
GRESHAM, Dallas County Department of Risk Management Supervisor; J
HOWELL, Dallas County Jail Facility Commander; Sheriff Deputy CANTU

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:06-CV-2269


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Lakeith Amir-Sharif moves this court for authorization to proceed in forma
pauperis (IFP) on appeal following the district court’s dismissal of his 42
U.S.C. § 1983 suit. A movant who seeks authorization to proceed IFP on appeal


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10635

must demonstrate that he is a pauper and that he will raise a nonfrivolous issue
on appeal. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      In his motion and brief to this court, Amir-Sharif argues that he was
denied his rights in connection with a prison disciplinary hearing. Amir-Sharif
does not address, and has thus abandoned, the threshold issue whether the
district court erred by determining that his suit should be dismissed for want of
exhaustion. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Indeed,
Amir-Sharif’s failure to identify an error in the district court’s analysis has the
same effect as if he had not appealed the judgment. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Amir-Sharif has not shown that he will raise a nonfrivolous issue on
appeal. See Carson, 689 F.2d at 586. To the contrary, our review of Amir-
Sharif’s filings with this court shows that this appeal is frivolous. Consequently,
Amir-Sharif’s motion to proceed IFP on appeal is denied, and this appeal is
dismissed as frivolous. See 5TH CIR. R. 42.2.
      Amir-Sharif has filed other frivolous appeals with this court, as well as
frivolous actions in other courts, and we previously warned him that he would
likely be sanctioned if he continued to file meritless pleadings. Amir-Sharif did
not heed this warning. We now order Amir-Sharif to pay $455 as a sanction to
the clerk of this court. Amir-Sharif is barred from filing any pleading in this
court or in any court subject to this court’s jurisdiction until the total amount of
the sanction imposed on him is paid in full. Amir-Sharif is also warned that any
future meritless filings in this court or any court subject to this court’s
jurisdiction will subject him to additional sanctions, as will the failure to
withdraw any pending matters that are frivolous.
IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED; SANCTION
WARNING ISSUED.




                                         2